United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Roger Allestad			:
Application No. 14/566,254			:		Decision on Petitions
Filing Date: December 10, 2014		:				
Attorney Docket No. AFAB-1-1001-1	:
	

This is a decision on the petition under 37 C.F.R. § 1.182 filed August 21, 2020, seeking reconsideration of a decision issued April 6, 2020, granting a petition under 37 C.F.R. § 1.137(a).  This is also a corrected decision on the petition under 37 C.F.R. § 1.137(a) filed April 6, 2020.

The petition under 37 C.F.R. § 1.182 is granted.

The petition under 37 C.F.R. § 1.137(a) is dismissed.

Any renewed petition under 37 C.F.R. § 1.137(a) filed in response to this decision must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The      required petition fee was paid on April 6, 2020.  Therefore, the renewed petition does not       need to include a petition fee.  Extensions of the two-month time period may be obtained     under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under       37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Background

Patent practitioner Michelle Carey filed the application on behalf of the inventor on       December 10, 2014.

The papers filed December 10, 2014, include a power of attorney to practitioners associated with Customer No. 126238, which include Ms. Carey.

The United States Patent and Trademark Office (“Office”) issued a non-final Office action via an e-mail notification on March 3, 2017.

A reply was filed on August 3, 2017.

The Office issued a final Office action via an e-mail notification on October 30, 2017.

A reply including a request for continued examination was filed on March 29, 2018. 



Payment for a one-month extension of time was submitted for this application on September 22, 2018.  

A reply to the May 22, 2018, Office action was not timely filed for this application.  As a result, this application became abandoned on September 23, 2018.

The Office issued a Notice of Abandonment for this application via an e-mail notification on December 17, 2018.

A power of attorney to practitioners associated with Customer No. 80127, which include John Janeway, was filed on April 2, 2020.

Mr. Janeway filed an e-petition to revive the application on April 6, 2020.1  A decision granting the petition was issued on the same date.

Mr. Janeway submitted a statement of facts on the same day the petition was filed.  The statement of facts asserts the following:

1.	The inventor believed Ms. Carey was going to file a response to the Office action issued on May 22, 2018; 
2.	On January 19, 2019, the inventor received a letter from Ms. Carey indicating she had sold her practice to patent practitioner Michael Gibbons; and
3.	The inventor discovered the application was abandoned on January 15, 2020.

The Office did not review the statement of facts because the petition was filed as an e-petition.

The petition under 37 C.F.R. § 1.182 was filed on August 21, 2020.  The petition includes additional facts and requests the Office reconsider the propriety of the issuance of the decision reviving the application in view of the additional facts.

The petition under 37 C.F.R. § 1.182 indicates the inventor and Ms. Carey held a telephone conversation discussing the outstanding Office action during August of 2018.  

After the conversation, Ms. Carey believed the client wished for her to file a continuation in part application and let this application become abandoned.  The petition asserts the inventor believed a substantive response would be prepared and filed in response to the Office action.

Subsequent to the conversation, Ms. Carey sent an e-mail outlining her understanding of their plan to respond to the Office action.  The e-mail states, with emphasis added,

My understanding is that your direction is to 1) file the design application as a continuation in part of the utility application, and 2) to let the utility application go abandoned once the design application is filed. Please understand that abandoning the utility application is irreversible; you cannot re-file it at later date, even if the design application is still pending.

Please confirm for me that I have your instructions correct.

Applicant sent an e-mail replying to the responding to the e-mail set forth above.  Applicant’s    e-mail states, “let’s proceed as you stated in your previous email.”

Ms. Carey proceeded to take the actions identified in her e-mail.  Specifically, Ms. Carey allowed this application to become abandoned.

With respect to the continuation in part application, the Office notes Ms. Carey filed Application No. 29/664,188, which is a continuation in part of this application, on September 22, 2018.      Ms. Carey submitted a payment for one-month extension for this application on the same date.

Ms. Carey did not contact the applicant and confirm she had allowed the application to become abandoned following the abandonment of the application.  

The petition asserts the applicant believed Ms. Carey was going to file a substantive response to the  May 22, 2018, Office action.  The petition also asserts the applicant did not learn the application had become abandoned until January 15, 2020.

Discussion

The facts presented with the petition under 37 C.F.R. § 1.182 are sufficient to establish reconsideration of the decision issued on April 6, 2020, is warranted.

The record fails to prove that the failure to timely file a reply to the May 22, 2018, Office action was unintentional.

The record fails to prove that the applicant did not intend for this application to become abandoned. Specifically, the record includes an e-mail sent from the applicant to the attorney instructing her to proceed with her plan to allow this application to become abandoned.

Even if the applicant never intended for the application to become abandoned, the applicant would be bound by Ms. Carey’s intentional choice to allow the application to become abandoned.  Courts have recognized a client is bound by the conduct of the client’s attorney.2  For example, the United States Supreme Court has stated,

Petitioner voluntarily chose his attorney as his representative in the action and he cannot now avoid the consequences of the acts or omissions of this freely selected agent ... Each party is deemed bound by the acts of his lawyer-agent and is considered to have “notice of all facts, notice of which can be charged upon the attorney.”3  

In order for revival under 37 C.F.R. § 1.137(a) to be warranted for this application, the entire delay in the submission of a reply to the May 22, 2018, Office action would need to be unintentional.  The record fails to establish the entire delay in the submission of a petition to revive the application was unintentional.  The Office acknowledges applicant’s assertion that applicant was not aware of the application was abandoned prior to January 15, 2020.  However, such an assertion is inconsistent with applicant’s e-mail instructing Ms. Carey to proceed with her plan to allow this application to become abandoned. 

In view of the prior discussion and the additional facts provided on August 21, 2021, the Office has determined the applicant has not proven that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  The decision issued on April 6, 2020, is vacated, and the petition under         37 C.F.R. § 1.137(a) filed April 6, 2020, is dismissed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions
By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 An e-Petition is an electronically filed petition submitted via an automated petition process.  After an applicant completes the process of inputting required information into a Web interface, an e-Petition decision is automatically generated.
        2 See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 396, 397 (1993); Huston v. Ladner, 973 F.2d 1564, 1567, 23 U.S.P.Q.2D (BNA) 1910 (Fed. Cir. 1992); Gripe v. City of Enid, Oklahoma, 312 F.3d 1184, 1189 (10th Cir. 2002); Inryco, Inc. v. Metropolitan Engineering Co., Inc.,708 F.2d 1225, 1233 (7th Cir. 1983); Wei v. State of Hawaii , 763 F.2d 370, 372 (9th Cir. 1985); LeBlanc v. I.N.S ., 715 F.2d 685, 694 (1st Cir. 1983); and Steinhoff v. Harris, 698 F.2d 270, 275 (6th Cir.1983).
        3 Link v. Wabash Railroad Co., 370 U.S. 626, 633-634, 8 L. Ed. 2d 734, 82 S. Ct. 1386 (1962) (quoting Smith v. Ayer, 101 U.S. 320, 326 (1880)).
        4 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.